209 F.2d 959
UNITED STATES of America ex rel. Sebastiano CEFALU, Relator-appellant,v.Edward J. SHAUGHNESSY, District Director of Immigration andNaturalization for the District of New York,Respondent-Appellee.
No. 196, Docket 22985.
United States Court of AppealsSecond Circuit.
Argued Feb. 3, 1954.Decided Feb. 15, 1954.

Relator, Sebastiano Cefalu, appeals from a dismissal of his writ of habeas corpus.
Lionel Golub, New York City (Benjamin Kronenberg, New York city, on the brief), for relator-appellant.
Harold J. Raby, Asst. U.S. Atty., New York City (J. Edward Lumbard, U.S. Atty., New York City, and Lester Friedman, Atty., Immigration and Naturalization Service, on the brief), for respondent-appellee.
Before CLARK, FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Kauman below, 117 F.Supp. 473.